UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6148


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM SCOTT DAVIS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:14-cr-00240-BR-1)


Submitted:   November 18, 2016            Decided:   January 5, 2017


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


John Keating Wiles, CHESHIRE PARKER SCHNEIDER & BRYAN, PLLC,
Raleigh, North Carolina, for Appellant.    John Stuart Bruce,
Acting United States Attorney, Jennifer P. May-Parker, Barbara
D. Kocher, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William    Scott    Davis,       Jr.,   appeals     the    district      court’s

order     finding    him    mentally      incompetent       to    stand    trial    and

committing him to the custody of the Attorney General pursuant

to   18    U.S.C.    § 4241(d)(1)        (2012).         Davis    argues    that    the

district court erred by denying him an opportunity to testify at

his competency hearing.             Having reviewed the record, we agree

that, despite Davis’ request, the district court did not allow

him to testify at the hearing, a right specifically guaranteed

to him by statute.         See 18 U.S.C. §§ 4241(c), 4247(d) (2012).

       Accordingly, we vacate the challenged order and remand the

case to the district court with instructions to conduct a new

initial      competency      determination          pursuant       to      18   U.S.C.

§ 4241(c).       We deny the Government’s motion to dismiss, as well

as all of Davis’ motions, including his motions for stay, to

appoint and to replace counsel, for transcripts, for sanctions,

and for such other relief as he has requested.                    We dispense with

oral      argument   because      the    facts     and    legal    contentions      are

adequately     presented     in    the    materials      before    this     court   and

argument would not aid the decisional process.



                                                             VACATED AND REMANDED




                                           2